Citation Nr: 0217461	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  97-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
cervical spine arthritis.

[The issue of entitlement to service connection for a left 
shoulder disability will be the subject of a later Board of 
Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1970 to January 1972, and from October 1974 to 
February 1978.  This matter comes before the Board on appeal 
from a December 1996 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to the benefits sought.  The 
veteran testified at a personal hearing before a decision 
review officer at the RO in October 1997.

[The Board is undertaking additional development on the 
issue of entitlement to service connection for a left 
shoulder disability, pursuant to 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that 
issue.]


FINDINGS OF FACT

1.  An unappealed April 1990 Board decision denied service 
connection for a left knee disability based on a finding 
that there was no nexus between the veteran's current left 
knee disability and service.

2.  Evidence received since the April 1990 denial was not 
previously of record, but does not bear directly and 
substantially on the matter of a nexus between the veteran's 
current left knee disability and his military service.

3.  The veteran's cervical spine arthritis is manifested by 
no more than slight limitation of motion.
CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1990 Board decision 
denying service connection for left knee arthritis is not 
new and material, and the claim of service connection for 
such disability may not be reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  A rating in excess of 10 percent for cervical spine 
arthritis is not warranted.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Code 5290.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The case has been considered under the 
VCAA and implementing regulations.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes VA 
treatment records, VA examination reports, and private 
medical records.  The veteran was notified of the applicable 
laws and regulations.  The Board decision, the rating 
decision, the statement of the case, and the supplemental 
statements of the case have informed him what he needs to 
establish entitlement to the benefits sought and what 
evidence VA has obtained.  In November 2001 correspondence, 
the RO notified the veteran of the VA's heightened duties to 
assist and notify, and informed him of what types of 
evidence VA would obtain and what he was responsible for 
providing.  It is noteworthy that in petitions to reopen the 
duty to assist does not attach unless/until the claim has 
been reopened.  A June 2002 supplemental statement of the 
case included the text of the amended 38 C.F.R. § 3.159.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The April 1990 Board decision considered the veteran's 
service medical records, a June 1978 VA examination, VA 
treatment records, and private treatment records.  The 
service medical records showed a single entry of the veteran 
being seen for complaints of pain in March 1970.  The VA 
examination in June 1978 showed no left knee disability.  
Chondromalacia of the left patella was first diagnosed in 
1988, and was determined by the Board to not be related to 
service.  

Evidence received since April 1990 includes August and 
September 1996 VA treatment records, which show complaints 
of and treatment for neck pain.  The veteran reported a 
decreased range of motion and pain.  An x-ray showed 
degenerative changes in the neck.  Degenerative changes of 
the cervical spine due to an old injury were diagnosed in 
August 1996.  In September 1996, the examiner noted a normal 
range of motion and no evidence of radiation of pain.

On October 1996 VA examination, the veteran complained of 
neck, and left knee problems.  He stated that he had hurt 
his neck and knee playing football in the service.  He was 
told his neck was a muscular problem.  He was later found to 
have a "crack in the neck" and complained of pain in the 
neck, left shoulder, and left arm.  The arm sometimes went 
numb.  On examination, there was a normal range of motion of 
the cervical spine.  There was some popping with palpation.  
There was some loss of sensitivity in the left hand and 
forearm, but it did not follow the dermatone patterns.  X-
rays of the left knee were normal.  Chronic cervical strain 
syndrome, perhaps degenerative joint disease, question of a 
fracture, and moderate degenerative joint disease with 
patella femoral grating were diagnosed.  

At an October 1997 personal hearing at the RO, the veteran 
testified that he had daily, severe pain in his neck.  He 
had difficulty turning to the left.  He used Tylenol, 
Motrin, and Naprosyn, as well as heat and a vibrator to 
relieve the pain.  There was popping in the neck.  He also 
reported that he injured his knee in service and was in a 
cast for almost two and a half months.  He had a period when 
he had no knee problems, then they began again in 
approximately 1994.

On August 1998 VA examination, the veteran complained on 
neck and knee pain.  He stated that the pain began in the 
military, when he sustained injuries while participating in 
sports.  Range of motion of the neck was 60 degrees rotation 
bilaterally, 45 degrees extension, and 45 degrees flexion.  
An x-ray showed osteophyte formation.  The veteran noted 
that his neck popped when he extends or moves it to an 
extreme position.  Degenerative changes of the cervical 
spine were diagnosed.  There was no sign of nerve root 
compression, but there was "some" limitation of motion.

VA treatment records from December 2000 to January 2001 
reveal complaints of and continued treatment for neck pain.

On January 2002 VA examination, the veteran reported neck 
pain and difficulty rotating his head to the left.  There 
was tenderness of the cervical musculature.  In flexion, the 
veteran could touch his chin to his chest.  He had 60 
degrees of motion in extension, 30 degrees of right 
rotation, and 40 degrees of left rotation.  There were no 
neurological deficits.  Cervical spine arthritis was 
diagnosed.

Analysis

New and material evidence

Generally, a final Board decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims to reopen filed on or after August 
29, 2001.  Hence, it does not apply in the instant case.  66 
Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The previous denial of service connection for a left knee 
disability in April 1990 was premised on a finding that 
there was no competent evidence of a nexus between the 
veteran's current left knee disability and service.  
Evidence received since that Board decision includes VA 
treatment records and examination reports which describe 
current symptoms and repeat the veteran's allegations (in 
hearing testimony) that he sustained a left knee injury in 
service and that his current left knee disability is related 
to such injury.  This evidence was not previously of record, 
but does not bear directly and substantially upon the 
veteran's claim.  The medical records make no findings as to 
the etiology of the current left knee disability.  The 
veteran's hearing testimony to the effect that current left 
knee disability is related to an injury in service is not 
new; he made such assertions previously, and the current 
assertions are cumulative.  Furthermore, his opinion 
regarding a relationship between current knee disability and 
service is not competent evidence because he is a layperson 
and, as such, is not competent to opine regarding medical 
etiology.  

In summary, what new competent evidence has been received is 
not relevant to the matter at hand, and is not material.  
Consequently, the veteran's claim of service connection for 
a left knee disability may not be reopened.



Increased rating for cervical spine arthritis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for such rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Degenerative arthritis is rated under Diagnostic Code 5003, 
which directs that the disability shall be rated on the 
basis of limitation of motion for the specific joint 
involved.  Cervical spine limitation of motion is rated 
under Code 5290, which provides that slight limitation of 
motion is rated 10 percent disabling, moderate limitation 
warrants a 20 percent rating, and severe limitation is 
assigned a 30 percent rating.  38 C.F.R. § 4.71a, Code 5290.

Demonstrable limitation of cervical spine motion has been 
shown.  However, the degree of motion limitation has not 
been consistent, and has never been more than slight in 
aggregate.  There was no limitation of motion noted in 
October 1996, while in August 1998 there was only "some" 
limitation.  The most recent examination, in January 2002, 
showed moderate limitation of motion in rotation 
bilaterally, but normal flexion and extension.  In 
aggregate, the limitation of motion was no more than slight.  
Some muscle tenderness was noted.  No doctor has noted 
further limitation of motion due to pain (although pain has 
been noted at the extremes of motion).  The veteran has not 
complained of fatigability or weakness due to his neck 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board finds that the next higher, 20 percent rating is not 
warranted, as the totality of the evidence evidence does not 
reflect that the limitation of motion of the cervical spine 
is more than slight in degree.  While at times there has 
been temporary moderate limitation in one axis of movement 
or another, the aggregate limitation in all axes has not 
been more than slight at any time in the appellate period.

The preponderance of the evidence is against the veteran's 
claim.   Hence, it must be denied.


ORDER

The appeal to reopen a claim of service connection for a 
left knee disability is denied.

A rating in excess of 10 percent for cervical spine 
degenerative arthritis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

